Citation Nr: 1341532	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-08 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via videoconference.  The hearing transcript is of record in the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he likely did set foot in the Republic of Vietnam during his military service and, thus, was exposed to herbicides.

2.  The Veteran is currently diagnosed with prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as presumptively due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107(a) (2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Service Connection

The Veteran contends he has prostate cancer as a result of his military service, specifically his exposure to herbicides in Vietnam during the Vietnam era. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Further, VA regulations provide that certain diseases associated with exposure to herbicide agents, including prostate cancer, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that service connection for prostate cancer is warranted.

As an initial matter, private treatment records reflect a diagnosis of prostate cancer since October 2008.  See Dr. T. D. S., Treatment Note, October 2008 (impression of carcinoma of the prostate gland).  The Board notes the Veteran does not contend, nor does the evidence suggest, that his current prostate cancer had its onset during service or within one year after.  Rather, the Veteran is claiming prostate cancer based strictly on exposure to herbicides.  See Veteran's Notice of Disagreement, June 2009.  At the Veteran's separation from service, his genitourinary system was clinically assessed as normal.  See Report of Medical Examination, May 1969. Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.

Regarding whether the Veteran had service in Vietnam sufficient to raise the presumption of exposure to herbicides, the Veteran's DD-214 reflects receipt of, among other things, the Vietnam Service Medal and Vietnam Campaign Medal.  His personnel records also show that he served in Thailand from April 1968 to June 1969 as a dental oral surgery assistant and dental specialist.  Additionally, the Veteran's personnel records reveal Special Order Number 56 from March 1968, which contains his travel orders to Thailand.  Contained in this Special Order is the statement, "Indiv will arrive Vietnam . . . ," indicating that the Veteran likely had to travel through Vietnam to arrive at his post in Thailand.

Despite the information contained in the Veteran's DD-214 and his service personnel records, VA was unable to confirm the Veteran ever set foot on the soil of Vietnam.  See Formal Finding on a Lack of Information Required to Verify that the Veteran was Exposed to Herbicides, February 2013.
In August 2013, the Veteran claimed under sworn testimony before the Board that he went to Vietnam, specifically Saigon, between six and twelve times for two to three days at a time on temporary assignments to discuss blueprints and initiate supply orders for two medical dispensaries that he was helping to plan and build in Thailand.  See Veteran's Hearing Transcript, pgs. 5-8, August 2013.  As discussed above, the Veteran's service in Thailand during the Vietnam era is confirmed by his service personnel records.  Additionally, the Veteran testified that these medical dispensaries were dental in nature.  Id. at pgs. 9-10.  It is clear that the Veteran had dental expertise as his MOS during this time was dental oral surgery assistant and dental specialist.

The Veteran's sworn testimony is generally consistent with the remainder of the record and there is nothing specifically in the record raising doubt as to the Veteran's credibility.  See Veteran's Statements, September 2009, September 2010, April 2012; see also Veteran's Notice of Disagreement, June 2009.  While VA has been unable to find evidence confirming the Veteran set foot in Vietnam, the Board cannot conclude that lay evidence lacks credibility solely because it is unaccompanied by other contemporaneous evidence or records.  Indeed, "competent lay evidence can be sufficient in and of itself" to support a finding of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).  As such, the Veteran is entitled to the benefit of the doubt and Vietnam in-country presence during his military service is conceded. 

The Board concludes that the Veteran is entitled to the presumption of herbicide exposure as contemplated under 38 U.S.C. § 1116(f).  Prostate cancer, moreover, is a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e). 

Where a disease is associated with in-service herbicide exposure, as is the case here, service connection is warranted if the disease manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The second relevant inquiry here, then, is whether the Veteran's prostate cancer is or was at a compensable level under the relevant law at any time since service.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7527.  The Veteran was afforded a VA prostate examination in March 2009.  The examiner found that the Veteran suffers from urinary incontinence such that he voids during the daytime at two hour intervals and at night he awakens to void two times.  See 38 C.F.R. § 4.115(a), Ratings of the Genitourinary System- Dysfunctions.  Additionally, the Veteran's urinary incontinence requires him to wear absorbent materials which must be changed three times per day.  Id.  Therefore, it is clear that the Veteran's prostate cancer manifests to a degree of at least 10 percent. 

The evidence thus being in favor of the Veteran, the Board concludes that service connection for prostate cancer is warranted.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


